



SAFEGUARD SCIENTIFICS, INC.
2014 EQUITY COMPENSATION PLAN


As Amended and Restated Effective March 5, 2014,
Subject to Approval by the Company’s Stockholders


1.
Purpose

The purpose of the Safeguard Scientifics, Inc. 2014 Equity Compensation Plan, as
amended and restated, is to provide (i) designated Company employees, (ii)
certain advisors who perform services for the Company, and (iii) Nonemployee
Directors with the opportunity to receive grants of incentive stock options,
nonqualified stock options, stock units, stock appreciation rights, performance
units, stock awards, dividend equivalents and other stock-based awards. The
Company believes that the Plan will encourage the participants to contribute
materially to the Company’s growth, thereby benefiting the Company’s
stockholders, and will align the economic interests of the participants with
those of the stockholders. The Plan was originally established by the Company’s
Board of Directors effective April 6, 2004 and approved by the stockholders on
June 11, 2004. The Plan was amended and restated effective October 21, 2008 to
reflect the applicable requirements of Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”) and to make certain other clarifying changes. The
Plan was again amended and restated effective July 13, 2009, to reflect an
increase in the number of shares of Stock authorized for issuance hereunder, and
to make clarifying changes and certain other changes. Subject to approval by the
stockholders of the Company, the Plan is hereby amended and restated to (i)
change the name of the Plan from the 2004 Equity Compensation Plan to the 2014
Equity Compensation Plan, (ii) reflect an increase in the number of shares of
Stock authorized for issuance hereunder, (iii) add an annual limit for the
number of shares of Stock that may be subject to Grants made to Nonemployee
Directors, (iv) revise the share counting methodology under the Plan, and (v)
make certain other changes.


2.
Definitions

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:


(a)“Board” means the Company’s Board of Directors as constituted from time to
time.
(b)“Change of Control” means the first to occur of any of the following events:
(i)An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of Common Stock of the
Company (“Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (a “Control
Purchase”); excluding, however, the following: (A) any acquisition directly from
the Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company; (B) any acquisition by the Company; (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (1), (2) and
(3) of subsection (iii) of this definition; provided, however, that
notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person acquires beneficial ownership of more than 20% of the
Common Stock or the Outstanding Company Voting Securities as a result of the
acquisition of Common Stock or Outstanding Company Voting Securities by the
Company which reduces the amount of Common Stock or Outstanding Company Voting
Securities; provided, that if after such acquisition by the Company such Person
becomes the beneficial owner of additional Common Stock or Outstanding Company
Voting Securities that increases the percentage of Common Stock or Outstanding
Company Voting Securities beneficially owned by such Person, a Change of Control
shall then occur; or

1



--------------------------------------------------------------------------------



(ii)A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
subsection (ii), that any individual who becomes a member of the Board
subsequent to the Effective Date, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or whose membership on the Board was so approved by a board
which itself consisted of a majority of directors elected by the Incumbent
Board) shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or
(iii)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (1) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Common Stock and Outstanding Company Voting Securities, as
the case may be, (2) no Person (other than the Company, any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Corporate Transaction) will beneficially own, directly or indirectly, 20% or
more of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (3) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or
(iv)The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(v)Notwithstanding the foregoing, the Committee may modify the definition of
Change of Control for a particular Grant as the Committee deems appropriate to
comply with Code Section 409A.
(c)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
(d)    “Committee” means (i) with respect to Grants to Employees and Key
Advisors, the Compensation Committee of the Board or its delegate or successor,
or such other committee appointed by the Board to administer the Plan or its
delegate or its successor, (ii) with respect to Grants made to Nonemployee
Directors, the Board or its delegate, and (iii) with respect to Grants
designated as “qualified performance-based compensation” under Code Section
162(m), a committee that consists of two or more persons appointed by the Board,
all of whom shall be “outside directors” as defined under Code Section 162(m).

2



--------------------------------------------------------------------------------



(e)    “Company” means Safeguard Scientifics, Inc., any successor corporation,
each corporation which is a member of a controlled group of corporations (within
the meaning of Code Section 414(b)) of which the Company is a component member,
any subsidiary at least 50% directly or indirectly owned by Safeguard
Scientifics, Inc. (or any successor thereto) and any affiliate entity which,
with the approval of the Committee, is deemed to constitute an entity controlled
by Safeguard Scientifics, Inc.
(f)    “Date of Grant” means the effective date of a Grant; provided, however,
that no retroactive Grants will be made.
(g)    “Dividend Equivalent” means an amount determined by multiplying the
number of shares of Stock or Stock Units subject to a Grant by the per-share
cash dividend, or the per-share fair market value (as determined by the
Committee) of any dividend in consideration other than cash, paid by the Company
on its Stock on a dividend payment date, plus any interest earned on such
amount.
(h)    “Effective Date” means March 5, 2014.
(i)    “Employee” means, unless otherwise determined by the Committee, an
employee of the Company (including an officer or director who is also an
employee) other than an individual (a) employed in a casual or temporary
capacity (i.e., those hired for a specific job of limited duration), (b) whose
terms of employment are governed by a collective bargaining agreement that does
not provide for participation in this Plan, (c) characterized as a “leased
employee” within the meaning of Code Section 414(d) who is a non-resident alien,
or (d) classified by the Company as a “contractor” or “consultant,” no matter
how characterized by the Internal Revenue Service, other governmental agency or
a court; provided, however, that the Committee shall have the discretion to
determine on a case by case basis whether and to what extent an employee of an
affiliate shall be deemed an Employee. Any change of characterization of an
individual by any court or government agency shall have no effect upon the
classification of an individual as an Employee for purposes of this Plan, unless
the Committee determines otherwise.
(j)    “Employed by, or providing service to, the Company” shall mean employment
or service as an Employee of the Company, Key Advisor, or member of the Board
(so that, for purposes of exercising Options and SARs and satisfying conditions
with respect to Restricted Stock, Performance Units and Other Stock-Based
Grants, a Participant shall not be considered to have terminated employment or
service until the Participant ceases to be an Employee of the Company, Key
Advisor, and member of the Board), unless the Committee determines otherwise.
The Committee’s determination as to a Participant’s employment or other
provision of services, termination of employment or cessation of the provision
of services, leave of absence, or reemployment shall be conclusive on all
persons unless determined to be incorrect.
(k)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(l)    “Fair Market Value” means the average of the highest and lowest sales
prices of a share of Stock on the New York Stock Exchange on the day on which
Fair Market Value is being determined, as reported on the composite tape for
transactions on the New York Stock Exchange. In the event that there are no
Stock transactions on the New York Stock Exchange on such day, the Fair Market
Value will be determined as of the immediately preceding day on which there were
Stock transactions on that exchange. Notwithstanding the foregoing, in the case
of a cashless exercise pursuant to Section 8(g), the Fair Market Value will be
the actual sale price of the shares issued upon exercise of the Option.
(m)    “Grant” means an Option, Stock Unit, Performance Unit, Stock Award,
Dividend Equivalent, Stock Appreciation Right or Other Stock-Based Award granted
under the Plan.

3



--------------------------------------------------------------------------------



(n)    “Grant Instrument” means the written agreement that sets forth the terms
and conditions of a Grant, including all amendments thereto.
(o)    “Incentive Stock Option” means a stock option that is intended to meet
the requirements of Code Section 422, as described in Section 8.
(p)    “Nonemployee Director” means a member of the Board who is not an employee
of the Company.
(q)    “Nonqualified Stock Option” means a stock option that is not intended to
meet the requirements of Code Section 422, as described in Section 8.
(r)    “Option” means an Incentive Stock Option or Nonqualified Stock Option to
purchase Stock at the Option Price for a specified period of time.
(s)    “Option Price” means an amount per share of Stock purchasable under an
Option, as designated by the Committee.
(t)    “Other Stock-Based Award” means any Grant based on, measured by or
payable in Stock (other than Grants described in Sections 7, 8, 9, 10, 11 and 12
of the Plan) as described in Section 13.
(u)    “Participant” means an Employee, Nonemployee Director or Key Advisor
designated by the Committee to participate in the Plan.
(v)    “Performance Units” mean phantom units, as described in Section 10.
(w)    “Plan” means this 2014 Equity Compensation Plan, as amended and restated,
as in effect from time to time.
(x)    “Stock” means the common stock of Safeguard Scientifics, Inc. or such
other securities of Safeguard Scientifics, Inc. as may be substituted for Stock
pursuant to Section 5(c) or Section 18.
(y)    “Stock Appreciation Right” means an award of a stock appreciation right
(“SAR”), as described in Section 7.
(z)    “Stock Award” means an award of Stock, as described in Section 11.
(aa)    “Stock Unit” means an award of a phantom unit, representing one or more
shares of Stock, as described in Section 9.
3.
Administration

(a)    Committee. The Plan shall be administered and interpreted by the
Committee or its successor; ministerial functions may be performed by an
administrative committee comprised of Company employees appointed by the
Committee.
(b)    Committee Authority. The Committee shall have the sole authority to (i)
determine the individuals to whom Grants shall be made under the Plan, (ii)
determine the type, size and terms and conditions of the Grants to be made to
each such individual, (iii) determine the time when the Grants will be made and
the duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, and (iv)
amend the terms and conditions of any previously issued Grant, subject to the
provisions of Section 21 below, and (v) deal with any other matters arising
under the Plan.

4



--------------------------------------------------------------------------------



(c)    Committee Determinations. The Committee shall have full power and express
discretionary authority to administer and interpret the Plan, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company, not as a fiduciary, and in keeping with the
objectives of the Plan and need not be uniform as to similarly situated
individuals.
4.
Grants

Grants under the Plan may consist of grants of SARs as described in Section 7,
Incentive Stock Options and Nonqualified Stock Options as described in Section
8, Stock Units as described in Section 9, Performance Units as described in
Section 10, Stock Awards as described in Section 11, Dividend Equivalents as
described in Section 12 and Other Stock-Based Awards as described in Section 13.
All Grants shall be made conditional upon the Participant’s acknowledgement, in
writing or by acceptance of the Grant, that all decisions and determinations of
the Committee shall be final and binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under such
Grant. Grants under a particular Section of the Plan need not be uniform as
among the Participants.
5.
Shares Subject to the Plan

(a)    Shares Authorized. Subject to adjustment as described below, as of the
Effective Date, the total aggregate number of shares of Stock that may be issued
under the Plan is the sum of the following (i) 2,200,000 new shares of Stock,
plus (ii) that number of shares of Stock subject to outstanding Grants under the
Plan as of March 5, 2014, plus (iii) that number of shares remaining available
for issuance under the Plan but not subject to previously exercised, vested or
paid Grants as of March 5, 2014. The shares may be authorized but unissued
shares of Stock or reacquired shares of Stock, including shares purchased by the
Company on the open market for purposes of the Plan. If and to the extent
Options granted under the Plan terminate, expire, or are canceled, forfeited,
exchanged or surrendered without having been exercised or if any SARs, Stock
Awards, Stock Units, Performance Units, Dividend Equivalents or Other
Stock-Based Awards are forfeited or terminated, the shares subject to such
Grants shall again be available for purposes of the Plan. Shares of Stock
surrendered or withheld in payment of the Option Price of an Option or any
withholding taxes with respect to any Grant, shall not be available for issuance
or transfer under the Plan. If SARs are exercised, the full number of shares
subject to the SARs shall be considered issued under the Plan, without regard to
the number of shares of Stock issued upon settlement of the SARs and without
regard to any cash settlement of the SARs. To the extent that any other Grants
are paid in cash, and not in shares of Stock, any shares previously reserved for
issuance or transfer under the Plan with respect to such Grants shall again be
available for issuance or transfer under the Plan. The preceding sentences of
this Section shall apply only for purposes of determining the aggregate number
of shares of Stock that may be issued under this Plan, but shall not apply for
purposes of determining the maximum number of shares of Stock with respect to
which Grants may be made to any Participant under this Plan. For the avoidance
of doubt, if shares of Stock are repurchased by the Company on the open market
with the proceeds of the Option Price of Options, such shares may not again be
made available for issuance under this Plan.
(b)    Individual Limits. Grants under the Plan may be expressed in cash, in
shares of Stock or in a combination of the two, as the Committee determines. The
maximum aggregate number of shares of Stock that shall be subject to Grants made
under the Plan to any individual (other than a Nonemployee Director) during any
calendar year shall be 250,000 shares, subject to adjustment as described below.
A Participant may not accrue Dividend Equivalents during any calendar year in
excess of $500,000. To the extent that Grants made under the Plan are expressed
in dollar amounts, the maximum amount payable to any individual during any
calendar year shall be $1,000,000. Notwithstanding anything to contrary herein,
the maximum aggregate number of shares of Stock

5



--------------------------------------------------------------------------------



that shall be subject to Grants made under the Plan to any individual
Nonemployee Director during any calendar year shall be 50,000, subject to
adjustment as described below.
(c)    Adjustments. If there is any change in the number or kind of shares of
Stock outstanding (i) by reason of a stock dividend, spinoff, recapitalization,
stock split or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation, (iii) by reason of a reclassification or change
in par value, or (iv) by reason of any other extraordinary or unusual event
affecting the outstanding Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Stock is substantially
reduced as a result of a spinoff or the Company’s payment of an extraordinary
dividend or distribution, the maximum number of shares of Stock available for
issuance under the Plan, the maximum number of shares of Stock with respect to
which any individual may receive Grants in any year, the kind and number of
shares covered by outstanding Grants, the kind and number of shares issued and
to be issued under the Plan, and the price per share or the applicable market
value of such Grants shall be equitably adjusted by the Committee, as the
Committee deems appropriate, to reflect any increase or decrease in the number
of, or change in the kind or value of, issued shares of Stock to preclude, to
the extent practicable, the enlargement or dilution of rights and benefits under
such Grants; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated by rounding any portion of a share down to the
nearest whole number. In addition, the Committee shall have discretion to make
the foregoing equitable adjustments in any circumstances in which an adjustment
is not mandated by this subsection (c) or applicable law, including in the event
of a Change of Control. Any adjustments to outstanding Grants shall be
consistent with Code Sections 409A or 422, to the extent applicable. Any
adjustments determined by the Committee shall be final, binding and conclusive.
6.
Eligibility for Participation

(a)    Eligible Persons. All Employees, including Employees who are officers or
members of the Board, and all Nonemployee Directors shall be eligible to
participate in the Plan. Advisors who perform services at the Company’s request
(“Key Advisors”) shall be eligible to participate in the Plan.
(b)    Selection of Participants. The Committee shall select the eligible
parties to receive Grants and shall determine the number of shares of Stock
subject to each Grant.
7.
Stock Appreciation Rights

(a)    General Requirements. The Committee may grant SARs to Employees,
Nonemployee Directors and Key Advisors separately or in tandem with any Option
(for all or a portion of the applicable Option). Tandem SARs may be granted
either at the time the Option is granted or at any time thereafter while the
Option remains outstanding; provided, however, that, in the case of an Incentive
Stock Option, SARs may be granted only at the time of the Grant of the Incentive
Stock Option. The Committee shall establish the base amount of the SAR at the
time the SAR is granted. Unless the Committee determines otherwise, the base
amount of each SAR shall be equal to the per share Option Price of the related
Option or, if there is no related Option, the Fair Market Value of a share of
Stock as of the Date of Grant of the SAR. In no event shall the base amount of
the SAR be less than the Fair Market Value of a share of Stock as of the Date of
Grant of the SAR.
(b)    Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Participant that shall be exercisable during a specified period shall not exceed
the number of shares of Stock that the Participant may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Stock purchased pursuant to such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Stock.
(c)    Exercisability. A SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions as may be specified in the Grant

6



--------------------------------------------------------------------------------



Instrument. The Committee may accelerate the exercisability of any or all
outstanding SARs at any time for any reason. SARs may only be exercised while
the Participant is employed by, or providing service to, the Company or during
the applicable period after termination of employment. A tandem SAR shall be
exercisable only during the period when the Option to which it is related is
also exercisable. No SAR may be exercised for cash by an officer or director of
the Company or any of its subsidiaries who is subject to Section 16 of the
Exchange Act, except in accordance with Rule 16b‑3 under the Exchange Act.
(d)    Value of SARs. When a Participant exercises SARs, the Participant shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised, payable in cash, Stock or a
combination thereof, as determined by the Committee. The stock appreciation for
a SAR is the amount by which the Fair Market Value of the underlying Stock on
the date of exercise of the SAR exceeds the base amount of the SAR as described
in Subsection (a).
(e)    Form of Payment. The Committee shall determine whether the appreciation
in a SAR shall be paid in the form of cash, shares of Stock, or a combination of
the two, in such proportion as the Committee deems appropriate. For purposes of
calculating the number of shares of Stock to be received, shares of Stock shall
be valued at their Fair Market Value on the date of exercise of the SAR. If
shares of Stock are to be received upon exercise of a SAR, cash shall be
delivered in lieu of any fractional share.
8.
Options

(a)    General Requirements. The Committee may grant Options to Employees,
Nonemployee Directors and Key Advisors upon such terms and conditions as the
Committee deems appropriate under this Section 8.
(b)    Number of Shares. The Committee shall determine the number of shares of
Stock that will be subject to each Grant of Options.
(c)    Type of Option and Price.
(i)    The Committee may grant Incentive Stock Options or Nonqualified Stock
Options, or any combination of Incentive Stock Options and Nonqualified Stock
Options. Incentive Stock Options may be granted only to Employees of the Company
or its parents or subsidiaries, as defined in Code Section 424. Nonqualified
Stock Options may be granted to Employees, Nonemployee Directors and Key
Advisors. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonqualified Stock Option.
(ii)    The Option Price shall be determined by the Committee and may be equal
to or greater than the Fair Market Value of a share of Stock on the Date of
Grant; provided, however, that an Incentive Stock Option may not be granted to
an Employee who, on the Date of Grant, owns stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or any
parent or subsidiary of the Company, as defined in Code Section 424, unless the
Option Price per share is not less than 110% of the Fair Market Value of a share
of Stock on the Date of Grant.
(d)    Option Term. The Committee shall determine the term of each Option. The
term of an Option shall not exceed ten years from the Date of Grant. However, an
Incentive Stock Option that is granted to an Employee who, on the Date of Grant,
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company, or any parent or subsidiary of the Company, as
defined in Code Section 424, may not have a term that exceeds five years from
the Date of Grant.
(e)    Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, as may be determined by the Committee and
specified in the Grant Instrument. The

7



--------------------------------------------------------------------------------



Committee may accelerate the exercisability of any or all outstanding Options at
any time for any reason. With the consent of the Committee, an Option may be
exercised at a time prior to the time at which the Option would otherwise be
fully exercisable, in which event the Participant shall receive shares of
restricted stock (or be granted interests in restricted shares in a book entry
system) on such terms and conditions as shall be determined by the Committee.
(f)    Termination of Employment or Service. Except as provided in the Grant
Instrument, or as otherwise may be determined by the Committee in its
discretion, an Option may only be exercised while the Participant is employed
by, or providing service to, the Company. The Committee shall specify in the
Grant Instrument under what circumstances and during what time periods a
Participant may exercise an Option after termination of employment or service.
(g)    Exercise of Options. A Participant may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company or its designated agent. The Participant shall pay the Option Price and
any withholding taxes for the Option:
(i)    in cash,
(ii)    with the approval of the Committee, by delivering shares of Stock owned
by the Participant (including Stock acquired in connection with the exercise of
an Option, subject to such restrictions as the Committee deems appropriate) and
having an aggregate Fair Market Value on the date of exercise equal to the
aggregate Option Price, or by attestation (on a form prescribed by the
Committee) to ownership of shares of Stock having an aggregate Fair Market Value
on the date of exercise equal to the aggregate Option Price,
(iii)    by payment through a broker, provided the payment is made in accordance
with procedures permitted by Regulation T of the Federal Reserve Board and such
procedures do not violate applicable law, as determined by the Committee in its
sole discretion, or
(iv)    by such other method as the Committee may approve.
Shares of Stock used to exercise an Option shall have been held by the
Participant for the requisite period of time to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the shares
pursuant to the Option, and any required withholding taxes, must be received by
the time specified by the Committee depending on the type of payment being made.


(h)    Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that if the aggregate Fair Market Value on the Date of Grant with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, as defined in Code Section 424,
exceeds $100,000, then the Option, as to the excess, shall be treated as a
Nonqualified Stock Option. An Incentive Stock Option shall not be granted to any
person who is not an Employee of the Company or a parent or subsidiary, as
defined in Code Section 424.
9.
Stock Units

(a)    General Requirements. The Committee may grant Stock Units to Employees,
Nonemployee Directors and Key Advisors, upon such terms and conditions as the
Committee deems appropriate under this Section 9. Each Stock Unit shall
represent the right of the Participant to receive a share of Stock or an amount
based on the value of a share of Stock. All Stock Units shall be credited to
accounts on the Company’s records for purposes of the Plan.

8



--------------------------------------------------------------------------------



(b)    Terms of Stock Units. The Committee may grant Stock Units that are
payable if specified performance goals or other conditions are met, or under
other circumstances. Stock Units may be paid at the end of a specified period,
or payment may be deferred to a date authorized by the Committee. The Committee
shall determine the number of Stock Units to be granted, the requirements
applicable to such Stock Units, and to the extent required by Code Section 409A,
the specified payment events on which the Stock Units will be payable. Pursuant
to the requirements of Section 12, the Committee may grant Dividend Equivalents
with respect to Stock Units.
(c)    Payment with respect to Stock Units. Payment with respect to Stock Units
shall be made in cash, in Stock, or in a combination of the two, as determined
by the Committee.
(d)    Requirement of Employment, Service or Other Action. If a Participant
ceases to be employed by, or providing service to the Company, or if other
conditions established by the Committee are not met, the Participant’s unvested
or contingent Stock Units shall be forfeited. The Committee may grant Stock
Units contingent upon the Participant’s taking certain specified actions as the
Committee sees fit, including, but not limited to, deferral of compensation by
the Participant. The Committee may provide for complete or partial exceptions to
the employment or service requirement as it deems appropriate.
10.
Performance Units

(a)    General Requirements. The Committee may grant Performance Units to an
Employee or Nonemployee Director, upon such terms and conditions as the
Committee deems appropriate under this Section 10. Each Performance Unit shall
represent the right of the Participant to receive a share of Stock or an amount
based on the value of a share of Stock, if specified performance goals are met.
All Performance Units shall be credited to accounts on the Company’s records for
purposes of the Plan.
(b)    Terms of Performance Units. The Committee shall establish the performance
goals and other conditions for payment of Performance Units. Performance Units
may be paid at the end of a specified performance or other period, or payment
may be deferred to a date authorized by the Committee. The Committee shall
determine the number of Performance Units to be granted, the requirement
applicable to such Performance Units, and to the extent required by Code Section
409A, the specified payment events on which the Performance Units will be paid.
Pursuant to Section 12, the Committee may grant Dividend Equivalents with
respect to Performance Units.
(c)    Payment with respect to Performance Units. At the end of each performance
period, the Committee shall determine to what extent the performance goals and
other conditions of the Performance Units have been met and the amount, if any,
to be paid with respect to the Performance Units. Payments with respect to
Performance Units shall be made in cash, in Stock, or in a combination of the
two, as determined by the Committee. Payment of Performance Units shall be made
as set forth in the Grant Instrument, and, if applicable, shall be structured to
comply with Code Section 409A.
(d)    Requirement of Employment or Service. If a Participant ceases to be
employed by, or providing service to the Company, or if other conditions
established by the Committee are not met, the Participant’s Performance Units
shall be forfeited. The Committee may provide for complete or partial exceptions
to the employment or service requirement as it deems appropriate.
11.
Stock Awards

(a)    General Requirements. The Committee may issue or transfer shares of Stock
to an Employee or Nonemployee Director under a Stock Award, upon such terms and
conditions as the Committee deems appropriate under this Section 11. Shares of
Stock issued or transferred pursuant to Stock Awards may be issued or

9



--------------------------------------------------------------------------------



transferred for consideration or for no consideration (except as required by
applicable law), and subject to restrictions or no restrictions, as determined
by the Committee. The Committee may establish conditions under which
restrictions on Stock Awards shall lapse over a period of time or according to
such other criteria as the Committee deems appropriate, including restrictions
based upon the achievement of specific performance goals. The period of time
during which the Stock Award will remain subject to restrictions, if any, will
be designated in the Grant Instrument as the “Restriction Period.”
(b)    Number of Shares. The Committee shall determine the number of shares of
Stock to be issued or transferred pursuant to a Stock Award and any restrictions
applicable to such shares.
(c)    Requirement of Employment or Service. If the Participant ceases to be
employed by, or providing service to, the Company, or if other specified
conditions are not met, the Stock Award shall terminate as to all shares covered
by the Grant as to which the restrictions have not lapsed, and those shares of
Stock must be immediately returned to the Company. The Committee may provide for
complete or partial exceptions to the employment or service requirement as it
deems appropriate.
(d)    Restrictions on Transfer. During the Restriction Period, a Participant
may not sell, assign, transfer, pledge or otherwise dispose of the shares of a
Stock Award except upon death as described in Section 17. Each certificate for a
share of Stock underlying a Stock Award shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Participant shall be
entitled to have the legend removed from the stock certificate covering any
shares as to which restrictions have lapsed. The Committee may determine that
the Company will not issue certificates for shares of Stock underlying Stock
Awards until all restrictions on such shares have lapsed, or that the Company
will retain possession of certificates for shares of Stock underlying Stock
Awards until all restrictions on such shares have lapsed. Alternatively, the
Participant’s rights in the Stock Award shall be appropriately reflected in a
book entry system maintained by the Company, and a stock certificate shall be
issuable at the end of the Restriction Period.
(e)    Right to Vote and to Receive Dividends. The Committee shall determine to
what extent, and under what conditions, the Participant shall have the right to
vote shares of Stock Awards and to receive any dividends or other distributions
paid on such shares, during the Restriction Period. The Committee may determine
that a Participant’s entitlement to dividends or other distributions with
respect to a Stock Award shall be subject to achievement of performance goals or
other conditions

10



--------------------------------------------------------------------------------



12.
Dividend Equivalents

The Committee may grant Dividend Equivalents in connection with Grants (other
than Options and SARs) under the Plan, under such terms and conditions as the
Committee deems appropriate under this Section 12. All Dividend Equivalents may
be paid to Participants currently or may be deferred as determined by the
Committee and set forth in the Grant Instrument. All Dividend Equivalents that
are not paid currently shall be credited to accounts on the Company’s records
for purposes of the Plan. Dividend Equivalents may be accrued as a cash
obligation, or may be converted to Stock Units for the Participant. The
Committee shall determine whether any deferred Dividend Equivalents will accrue
interest. The Committee may provide that Dividend Equivalents shall be payable
based on the achievement of specific performance goals. Dividend Equivalents may
be payable in cash or shares of Stock or in a combination of two, as determined
by the Committee.
13.
Other Stock-Based Grants

The Committee may grant other awards that are based on, measured by or payable
in Stock to Employees or Nonemployee Directors, on such terms and conditions as
the Committee deems appropriate under this Section 13. Other Stock-Based Awards
may be granted subject to achievement of performance goals or other conditions
and may be payable in Stock or cash, or in a combination of the two, as
determined by the Committee. The Committee may grant Dividend Equivalents with
respect to Other Stock-Based Awards.
14.
Qualified Performance-Based Compensation

(a)    Designation as Qualified Performance-Based Compensation. The Committee
may determine that Stock Units, Performance Units, Stock Awards, Dividend
Equivalents or Other Stock-Based Awards granted to an Employee shall be
considered “qualified performance-based compensation” under Code Section 162(m).
The provisions of this Section 14 shall apply to any such Grants that are to be
considered “qualified performance-based compensation” under Code Section 162(m).
To the extent that Grants under this Plan designated as “qualified
performance-based compensation” under Code Section 162(m) are made, no such
Grant may be made as an alternative to another Grant that is not designated as
“qualified performance-based compensation” but instead must be separate and
apart from all other Grants made.
(b)    Performance Goals. When Grants that are to be considered “qualified
performance-based compensation” are granted, the Committee shall establish in
writing:
(i)    the objective performance goals that must be met,
(ii)    the period during which performance will be measured,
(iii)    the maximum amounts that may be paid if the performance goals are met,
and
(iv)    any other conditions that the Committee deems appropriate and consistent
with the Plan and the requirements of Code Section 162 for “qualified
performance-based compensation.” The performance goals shall satisfy the
requirements for “qualified performance-based compensation,” including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the performance goals be established in such
a way that a third party with knowledge of the relevant facts could determine
whether and to what extent the performance goals have been met. The Committee
shall not have discretion to increase the amount of compensation that is payable
upon achievement of the designated performance goals, but the Committee may
reduce the amount of compensation that is payable upon achievement of the
designated performance goals.
(c)    Criteria Used for Objective Performance Goals. In setting the performance
goals for Grants designated as “qualified performance-based compensation”
pursuant to this Section 14, the Committee shall use objectively determinable
performance goals based on one or more of the following objective criteria,
either in

11



--------------------------------------------------------------------------------



absolute terms or in comparison to publicly available industry standards or
indices: Stock price, earnings per share of Stock, return on assets, growth in
assets, capital deployment, return on equity, change in net asset value, EBIT,
EBITDA, earnings, revenue, operating margins and statistics, operating or net
cash flows, financial return and leverage ratios, total stockholder returns,
market share, or strategic business criteria consisting of one or more
penetration goals, geographic business expansion goals, cost targets, revenue
targets, customer satisfaction goals, product development goals, goals relating
to acquisitions or divestitures, or any other objective measure derived from any
of the foregoing criteria. In addition, in setting the performance goals for
Grants not designated as “qualified performance-based compensation” for purposes
of Code Section 162(m), the Committee may use such other goals as are developed
in the Company’s operating plan for the performance period. The performance
goals may relate to the Participant’s business unit, the performance of the
Company as a whole, the performance of one or more of the Company’s partner
companies, or any combination of the foregoing. Performance goals need not be
uniform as among Participants.
(d)    Timing of Establishment of Goals. The Committee shall establish the
performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under Code Section 162(m).
(e)    Announcement of Results. The Committee shall certify and announce the
results for the performance period to all Participants after the Company
announces the Company’s financial results for the performance period. If and to
the extent that the Committee does not certify that the performance goals have
been met, the applicable Grants for the performance period shall be forfeited or
shall not be paid as applicable.
(f)    Death, Disability or Other Circumstances. The Committee may provide that
Grants shall be payable or restrictions shall lapse, in whole or in part, in the
event of the Participant’s death or disability during the performance period, a
Change of Control or under other circumstances consistent with the Treasury
regulations and rulings under Code Section 162(m).
15.
Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of shares that would otherwise be due to the
Participant in connection with any Grant. If any such deferral election is
permitted or required, the Committee shall establish rules and procedures for
such deferrals as it shall determine in its sole discretion, consistent with the
applicable requirements of Code Section 409A.


16.
Withholding of Taxes

(a)    Required Withholding. All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.
(b)    Share Withholding. At the Company’s election, or if the Committee so
permits, with respect to a Participant, the Company’s tax withholding obligation
with respect to Grants paid in Stock may be satisfied by having shares withheld,
at the time such Grants become taxable, up to an amount that does not exceed the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities, provided, however, that at the Company’s sole discretion,
a Participant may be permitted to tender other shares of Stock to the Company to
supplement such withholding, but only if such action is not in violation of
applicable law and does not result in materially disadvantageous tax, accounting
or financial results to the Company. If the Committee permits a

12



--------------------------------------------------------------------------------



Participant to elect share withholding, the Participant’s election must be in a
form and manner prescribed by the Committee and may be subject to the prior
approval of the Committee.
17.
Transferability of Options

The transferability of Options granted under the Plan shall be governed by the
following provisions:


(a)    Incentive Stock Options. During the lifetime of the Participant,
Incentive Stock Options shall be exercisable only by the Participant and shall
not be assignable or transferable other than by will or the laws of inheritance
following the Participant’s death.
(b)    Nonqualified Stock Options — Limited Transferability. Except as otherwise
specifically determined by the Committee, Nonqualified Stock Options shall be
subject to the same limitation on transfer as Incentive Stock Options, except
that the Committee may structure one or more Nonqualified Stock Options so that
the Option may be assigned in whole or in part during the Participant’s lifetime
to one or more family members of the Participant or to a trust established
exclusively for one or more such family members, consistent with the applicable
securities laws. The assigned portion may only be exercised by the person or
persons who acquire a proprietary interest in the Option pursuant to the
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the Option immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Committee may deem
appropriate.
(c)    Beneficiary Designation. Notwithstanding the foregoing, the Participant
may designate one or more persons as the beneficiary or beneficiaries of his or
her outstanding Options, and those Options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Participant’s death while holding those Options. Such beneficiary or
beneficiaries shall take the transferred Options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred Option,
including (without limitation) the limited time period during which the Option
may be exercised following the Participant’s death.
18.
Consequences of a Change of Control

(a)    Notice and Acceleration. Upon a Change of Control, unless the Committee
determines otherwise, (i) the Company shall provide each Participant who holds
outstanding Grants with written notice of the Change of Control, (ii) all
outstanding Options and SARs shall automatically accelerate and become fully
exercisable, (iii) the restrictions and conditions on all outstanding Stock
Awards shall immediately lapse, (iv) all Stock Units and Performance Units shall
become payable in cash or in Stock in an amount not less than the Fair Market
Value of the Stock or the Stock to which the units relate, as determined by the
Committee, and (v) Dividend Equivalents and Other Stock-Based Awards shall
become payable in full in cash or in Stock, in amounts determined by the
Committee.
(b)    Assumption of Grants. Upon a Change of Control where the Company is not
the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Committee determines otherwise, all outstanding Options
and SARs that are not exercised shall be assumed by, or replaced with comparable
options by, the surviving corporation (or a parent or subsidiary of the
surviving corporation), and other Grants that remain outstanding shall be
converted to similar grants of the surviving corporation (or a parent or
subsidiary of the surviving corporation).
(c)    Other Alternatives. Notwithstanding the foregoing, subject to subsection
(d) below, in the event of a Change of Control, the Committee may take any of
the following actions with respect to any or all

13



--------------------------------------------------------------------------------



outstanding Grants, without the consent of any Participant: (i) the Committee
may require that Participants surrender their outstanding Options or SARs in
exchange for a payment by the Company, in cash or Stock as determined by the
Committee, in an amount equal to the amount by which the then aggregate Fair
Market Value subject to the Participant’s unexercised Options or SARs exceeds
the aggregate Option Price or base amount, as applicable (if any), or (ii) after
giving Participants an opportunity to exercise their outstanding Options or
SARs, the Committee may terminate any or all unexercised Options or SARs, at
such time as the Committee deems appropriate, and (iii) with respect to
Participants holding Stock Units, Performance Units, Dividend Equivalents or
Other Stock-Based Awards, the Committee may determine that such Participants
shall receive a payment in settlement of such Stock Units, Performance Units,
Dividend Equivalents or other Stock-Based Awards, in such amount and form as may
be determined by the Committee; provided, that the payment amount shall deliver
an equivalent value for such settled award. Such surrender, termination or
settlement shall take place as of the date of the Change of Control or such
other date as the Committee may specify.
(d)    Committee. The Committee making the determinations under this Section 18
following a Change of Control must be comprised of the same members as those
members of the Committee immediately before the Change of Control. If the
Committee members do not meet this requirement, the automatic provisions of
subsections (a) and (b) shall apply, and the Committee shall not have discretion
to vary them.
19.
Other Transactions

The Committee may provide in a Grant Instrument that a sale or other transaction
involving a subsidiary or other business unit of the Company shall be considered
a Change of Control for purposes of a Grant or the Committee may establish other
provisions that shall be applicable in the event of a specified transaction.


20.
Requirements for Issuance or Transfer of Shares

No Stock shall be issued or transferred in connection with any Grant hereunder
unless and until all legal requirements applicable to the issuance of such Stock
have been complied with to the satisfaction of the Committee. The Committee
shall have the right to condition any Grant made to any Participant hereunder on
such Participant’s undertaking in writing to comply with such restrictions on
the Participant’s subsequent disposition of such shares of Stock as the
Committee shall deem necessary or advisable, and certificates representing such
shares may be legended to reflect any such restrictions. Certificates
representing shares of Stock issued or transferred under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.


21.
Amendment and Termination of the Plan

(a)    Amendment. The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the stockholders of the Company if such approval is required in order to comply
with the Code or applicable laws, or to comply with applicable stock exchange
requirements. No amendment or termination of this Plan shall, without the
consent of the Participant, impair any rights or obligations under any Grant
previously made to the Participant, unless such right has been reserved in the
Plan or the Grant Instrument, or except as provided in Section 23(b) below.
Notwithstanding the preceding, the Board may amend the Plan at any time, without
the consent of the Participant, to comply with applicable legal requirements or
to ensure the various Grants awarded under this Plan maintain the designations
given to them in the Plan, including, but not limited to, changes necessary to
ensure an Option continues to be an Incentive Stock Option or to ensure
qualified performance-based compensation continues to “qualified
performance-based compensation” under Code Section 162(m).
(b)    No Repricing without Stockholder Approval. Notwithstanding anything in
the Plan to the contrary, the Committee may not reprice Options or SARs, or
cancel outstanding Options or SARs in exchange for

14



--------------------------------------------------------------------------------



cash, nor may the Board amend the Plan to permit repricing or cancellation in
exchange for cash of Options or SARs, unless the stockholders of the Company
provide prior approval for such repricing or cancellation in exchange for cash.
The term “repricing” shall have the meaning given that term in Section 303A(8)
of the New York Stock Exchange Listed Company Manual, as in effect from time to
time, or any other substantially equivalent successor rule.
(c)    Stockholder Approval for “Qualified Performance-Based Compensation.” If
Grants denominated as “qualified performance-based compensation” are awarded
under Section 14 above, the Plan must be reapproved by the Company’s
stockholders no later than the first stockholders’ meeting that occurs in the
fifth year following the year in which the stockholders previously approved the
provisions of Section 14, if additional Grants are to be made under Section 14
and if required by Code Section 162(m) or the regulations thereunder. Any such
reapproval shall not affect outstanding Grants made within the five-year period
following the year in which the previous approval was obtained.
(d)    Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the stockholders. The termination of the Plan shall not impair the power and
authority of the Committee with respect to an outstanding Grant.
22.
Effective Date of the Plan

The Plan, as amended and restated herein, shall be effective on March 5, 2014,
subject to the approval of the Company’s stockholders within 12 months of the
Effective Date.


23.
Miscellaneous

(a)    Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other awards outside of this
Plan. Without limiting the foregoing, the Committee may make a Grant to an
employee of another corporation who becomes an Employee by reason of a corporate
merger, consolidation, acquisition of stock or property, reorganization or
liquidation involving the Company in substitution for a grant made by such
corporation. The terms and conditions of the substitute Grants may vary from the
terms and conditions of the substituted stock incentives. The Committee shall
prescribe the provisions of the substitute Grants.
(b)    Compliance with Law. The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Stock under Grants
shall be subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. In addition, it is the intent of the
Company that Incentive Stock Options comply with the applicable provisions of
Code Section 422 and that, to the extent applicable, all other Grants comply
with the requirements of Code Section 409A. To the extent that any legal
requirement of Code Sections 422 or 409A as set forth in the Plan ceases to be
required under Code Sections 422 or 409A, that Plan provision shall cease to
apply. With respect to persons subject to Section 16 of the Exchange Act, it is
the intent of the Company that the Plan and all transactions under the Plan
comply with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. In addition, it is the intent of the Company that the Plan and
applicable Grants comply with the applicable provisions of Code Section 162(m).
To the extent that any legal requirement of Section 16 of the Exchange Act or
Code Section 162(m) as set forth in the Plan ceases to be required under Section
16 of the Exchange Act or Code Section 162(m), that Plan provision shall cease
to apply. The Committee may revoke any Grant if it is contrary to law or modify
a Grant to bring it into compliance with any valid and mandatory

15



--------------------------------------------------------------------------------



government regulation without a Participant’s consent. The Committee may also
adopt rules regarding the withholding of taxes on payments to Participants. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.
(c)    Code Section 409A. The Plan is intended to comply with the applicable
requirements of Code Section 409A and the regulations promulgated thereunder, to
the extent applicable, and shall be administered in accordance with Code Section
409A to the extent Code Section 409A is applicable to the Plan or any Grant
hereunder. Each Grant shall be subject to such terms as the Committee determines
and shall be construed and administered such that the Grant either (i) qualifies
for an exemption from the requirements of Code Section 409A, or (ii) satisfies
such requirements. Grants of Performance Units, Stock Units, and similar Other
Stock-Based Awards shall be structured in a manner consistent with the
requirements of Code Section 409A and distributions shall only be made in a
manner and upon an event permitted under Code Section 409A and, to the extent
required under Code Section 409A, payments to a Participant who is a “specified
employee” (within the meaning of such term under Code Section 40A) upon his or
her separation from service shall be subject to a six-month delay and shall be
paid within 15 days after the end of the six-month period following separation
from service. All payments to be made upon a termination of employment or
service shall only be made upon a “separation from service” under Code Section
409A. Except as permitted by Code Section 409A, in no event shall a Participant,
directly or indirectly, designate the calendar year in which the distribution is
made.
(d)    Effect of Revisions to Accounting Standards or Applicable Law. In the
event of revisions to accounting standards applicable to the Company or to
applicable law, which revisions are viewed by the Committee as resulting in a
material detriment to the Company, the Committee shall have the discretion to
modify any Grant, Grant Instrument or related right or document issued under
this Plan but only to the extent such modification does not result in a material
detriment to the Participant.
(e)    Enforceability. The Plan shall be binding upon and enforceable against
the Company and its successors and assigns.
(f)    Grants to Non-Exempt Employees. Options and SARs granted to persons who
are non-exempt employees under the Fair Labor Standards Act of 1938, as amended,
may not be exercisable for at least six months after the Date of Grant (except
that Options and SARs may become exercisable, as determined by the Committee
upon the Participant’s death, disability or retirement, or upon a Change of
Control or other circumstances permitted by the applicable regulations).
(g)    Funding of the Plan; Limitation on Rights. This Plan shall be unfunded.
The Company shall not be required to establish any special or separate fund or
to make any other segregation of assets to assure the payment of any Grants
under this Plan. Nothing contained in the Plan and no action taken pursuant
hereto shall create or be construed to create a fiduciary relationship between
the Company and any Participant or any other person. No Participant or any other
person shall under any circumstances acquire any property interest in any
specified assets of the Company. To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Company.
(h)    Rights of Participants. Nothing in this Plan shall entitle any Employee,
Nonemployee Director or other person to any claim or right to receive a Grant
under this Plan. Neither this Plan nor any action taken hereunder shall be
construed as giving any individual any rights to be retained by or in the
employment or service of the Company.
(i)    No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Grant. The Committee shall determine
whether cash, other awards or other property shall be

16



--------------------------------------------------------------------------------



issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
(j)    Employees Subject to Taxation Outside the United States. With respect to
Participants who are subject to taxation in countries other than the United
States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.
(k)    Governing Law. The validity, construction, interpretation and effect of
the Plan and Grant Instruments issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws provisions thereof.









17

